Paul Ward, Justice, dissenting. The pertinent part of the trial court’s order from which appellants’ appeal reads: “. . . the defendant (is) directed to lower the obstruction placed by him on Long Creek so that the encroaching waters will not overflow onto the lands of the plaintiffs for a longer period than twenty-four (24) hours at any one time.” (Emphasis supplied.) Appellants object to the part which is emphasized, and I think they are justified in doing so. To my mind, to state the objection is to answer it. If the stream (in its natural state) overflowed for twenty-four hours “X” number of times, it seems axiomatic that it Avould overfloAv more times as a result of the dam.